        Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 1 of 11


1    SUSANA ALCALA WOOD,City Attorney(SBN 156366)
     SEAN D.RICHMOND,Senior Deputy City Attorney(SBN 210138)
2    srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916)808-5346
     Facsimile: (916)808-7455
5
     Attorneys for the CITY OF SACRAMENTO and SACRAMENTO POLICE
6    DEPARTMENT

7

8
                                UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11
      PATRICK MAHONEY;CAROLINE                             Case No.: 2:20-cv-00258-KJM-CKD
12    KENNEDY;SURACHA XIONG;and
                                                          DEFENDANTS CITY OF
      BRANDON ALLEN, SR., on behalf of                    SACRAMENTO AND THE
13
      themselves and a class ofsimilarly situated         SACRAMENTO POLICE
14    persons.                                            DEPARTMENT'S OPPOSITION TO
                                                          APPLICATION FOR TEMPORARY
15                     Plaintiffs,                         RESTRAINING ORDER

16                                                         Date:          TBD
          vs.
                                                           Time:          TBD
17                                                         Location:      Robert T. Matsui US
      CITY OF SACRAMENTO;                                                 Courthouse
18    SACRAMENTO POLICE                                                   5011 Street
      DEPARTMENT; and DOES 1 to 50,                                       Sacramento, CA 95814
19                                                         Courtroom:     TBD
                                                           Judge:         TBD
                       Defendants.
20

21

22                                         INTRODUCTION

23        Plaintiffs' position is that there should be unfettered permissibility to place unpermitted,
24   non-ADA compliant and uninsured property for an indeterminate amount of time on City-
25   owned land. Should the Court grant Plaintiffs' application, the consequences, unintended or
26   not, would be ominous and would render many sections of the Sacramento City Code
27   regulating land use as null and void.

28   ///
                                                     1

        DEFENDANTS CITY OF SACRAMENTO AND THE SACRAMENTO POLICE DEPARTMENT'S
              OPPOSITION TO APPLICATION FOR TEMPORARY RESTRAINING ORDER
     889946
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 2 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 3 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 4 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 5 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 6 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 7 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 8 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 9 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 10 of 11
Case 2:20-cv-00258-KJM-CKD Document 6 Filed 02/05/20 Page 11 of 11
